DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 10-12-2021.

The application has been amended as follows: 

Claim 1 should be (in part):
“…a resonating structure having a first side with a functionalized surface and a second side that is opposite the first side, wherein the resonating structure has a first resonant frequency of a first vibration mode and a second resonant frequency of a second vibration mode, and wherein the resonating structure is a resonating microstructure or nanostructure…”

“…applying a direct current bias voltage to a resonating structure, wherein the resonating structure has a first side with a functionalized surface and a second side that is opposite the first side, wherein the resonating structure has a first resonant frequency of a first vibration mode and a second resonant frequency of a second vibration mode, and wherein the resonating structure is a resonating microstructure or nanostructure…”

Claim 16 should be (in part):
“…providing a resonating structure, a drive electrode, and a sensing electrode, wherein the resonating structure has a first side with a functionalized surface and a second side that is opposite the first side, wherein the resonating structure has a first resonant frequency of a first vibration mode and a second resonant frequency of a second vibration mode, wherein the resonating structure is a resonating microstructure or nanostructure, and wherein the drive and sensing electrode face the second side of the resonating structure…”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“…the read-out circuit is configured to determine a vapor and/or gas concentration based on a difference between the frequency of the first voltage supplied by the first AC voltage source and a first read-out frequency obtained by the read-out circuit from the 
(as in claim 1, and similarly in claims 11 and 16)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sussner et al. (U.S. Pub. 2015/0177196) discloses an array of resonant gas sensors.
Adams et al. (U.S. Pub. 2017/0269052) discloses an array of gas sensors that compensate for a detected temperature via a piezoelectric element on the cantilever (but not by detection of a second resonant frequency induced by a second AC voltage).
Rogers et al. (U.S. Pub. 2018/0052124) discloses a gas sensor that compensates for a detected temperature (but not by detection of a second resonant frequency by a second AC voltage)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852